Exhibit 10.1

 

FIFTH AMENDMENT OF CONTRACT

This Fifth Amendment (the “Fifth Amendment”) effective as of the latest date
designated in the signatory provisions below, upon approval by the office of
contractual review, by and between the State of Louisiana, through the Division
of Administration, Office of Community Development (hereinafter referred to as
“OCD”) and ICF Emergency Management Services, LLC (hereinafter referred to
either as “ICF” or “Contractor”). Capitalized terms used in the Amendment but
not defined herein have the meanings ascribed to them in the hereinafter
described Contract.

WHEREAS, OCD and Contractor have heretofore executed and entered into that
certain Contract with an effective date of June 12, 2006 (the “Contract”) in
which ICF agreed to serve as Louisiana’s Road Home Manager and otherwise
obligated itself to complete the Project; which Contract was amended by the
First Amendment dated July 24, 2006, by the Second Amendment dated September 28,
2006, by the Third Amendment dated October 18, 2006, and by the Fourth Amendment
dated March 15, 2007.

Whereas, the parties seek to further delineate additional labor categories and
rates and Per Unit Prices for Phases Two and Three of the Project;

Now therefore, for and in consideration of the foregoing premises, the State and
Contractor agree as follows:

HOURLY LABOR RATES

Exhibit D-1 of the Contract is deleted in its entirety and is replaced with
Exhibit D-2, attached hereto.

The labor categories and billing rates for services to be performed under the
Contract set forth in Exhibit D-2 attached shall be utilized on or after June 1,
2007, with the following exceptions:

 

  1. The ICF Customer Assistance Center billing rates shall be utilized on or
after February 1, 2007.

 

  2. The subcontractor billing rates for field labor for Shaw Environmental &
Infrastructure shall be utilized on or after October 21, 2006

UNIT PRICES

Exhibit E-1 of the Contract is deleted in its entirety and is replaced with
Exhibit E-2, attached hereto.

The unit prices for Real Estate and Evaluation services and products to be
performed under the Contract set forth in Exhibit E-2 attached shall be utilized
on or after October 21, 2006.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Fifth Amendment to be
executed by their duly authorized representatives as of the day and year first
above written.

 

State of Louisiana, Division of Administration     ICF Emergency Management
Services, LLC

By

 

/s/ Jerry Luke LeBlanc

    By  

/s/ Donald H. Blaise

  Jerry Luke LeBlanc       Donald H. Blaise   Commissioner of Administration    
  Senior Manager of Contracts   Date: June 25, 2007       Date: June 12, 2007

 

2